E. Darwin Smith, J.
The judgment of reversal by the county court, I think, was entirely correct on several grounds. The. guaranty was invalid for want of any consideration expressed in it, but the defendant was clearly entitled to show that the maker of said note was entirely worthless and that a judgment against him could not be collected within the cases of Bridge v. Mason, 45 Barb. 38, and Jansen v. Ball, 6 Cow. 628, as held by the county judge.
The judgment of the county court should be affirmed.

Judgment affirmed.